Citation Nr: 0310245	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1970, 
from July 1970 to June 1986, and from February 1991 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 RO rating decision which denied 
service connection for hypertension and for diabetes 
mellitus.  In July 1999 the Board remanded these issues to 
the RO for further evidentiary development.  


FINDINGS OF FACT

1.  Hypertension began years after the veteran's active duty 
and was not caused by any incident of service.

2.  The veteran's diabetes mellitus had its onset during his 
active service, on a presumptive basis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service with the U.S. Marine Corps 
from June 1966 to June 1970 and from July 1970 to June 1986, 
at which point he retired.  He was ordered to active duty 
(out of retirement) from February 1991 to June 1991 in 
support of Operation Desert Shield/Desert Storm.  

Service medical records from the veteran's first and second 
periods of active duty show no findings of or treatment for 
hypertension or diabetes mellitus.  The veteran's blood 
pressure readings in 1984 were 126/94, 110/80, and 126/66.  
In 1985 his blood pressure readings were 102/62, 
118/70130/70, 120/68, 162/80, 124/86, 120/74, 100/60, and 
124/80.  In 1986 his blood pressure readings were 120/70, 
140/82, 120/72, 110/80, 120/80, and 118/78.  On his 
separation examination in April 1986 his blood pressure was 
120/78.

Records from Beaufort Naval Hospital showed that in May 1990 
the veteran's blood pressure was 124/80.  In July 1990 his 
blood pressure was 112/70.  In November 1990 his blood 
pressure was 106/76 and it was noted that he had no past 
medical history of diabetes.  In April 1991 his blood 
pressure was 138/80.  In January 1991 his blood pressure was 
122/76.  In July 1991 he was referred to internal medicine 
with a FBS (fasting blood sugar) of 170.  A provisional 
diagnosis of glucose intolerance was provided and his blood 
pressure was 124/80.  On July 11, 1991 his blood pressure was 
112/68.  On July 17, 1991 it was noted that a random glucose 
test was done and he was found to have a level of 170.  It 
was also noted that he was never told in the past of diabetes 
mellitus.  It was noted that lab work done in 1988 showed a 
glucose level of 108 and in 1989 it was 140.  He reported he 
was not being treated for any other medical problem.  On July 
18, 1991 he had follow-up lab work and a FBS of 141 was 
found, which was noted to be not significantly different from 
values in 1989.  His blood pressure was 124/76.  The 
diagnosis was mild glucose intolerance.  He was referred for 
a diabetes mellitus class and it was noted that he could be 
returned to the retired list.  Subsequently the veteran was 
seen in the diabetes education clinic.  It was noted that he 
was newly diagnosed and was not on any drugs, but was aware 
that he may need Diabeta (medication) if his glucose was 
unresponsive to diet modification and exercise.  It was noted 
that his glucose level was 141 in July, and that the 1989 
value of 140 may have been secondary to IVF (intravenous 
fluids) received for a viral illness.  He reported he had 
lost weight, felt tired, was occasionally dizzy, and had 
polyuria/polydipsia prior to the visit when he learned he had 
AODM (adult onset diabetes mellitus).  

On VA general medical examination in September 1992 the 
veteran's blood pressure was 128/80.  No pertinent diagnosis 
was provided.

On an October 1996 VA treatment record it was noted that the 
veteran's blood pressure was 150/89 and that he had diabetes 
mellitus.  

On a March 1998 VA examination of the eyes it was noted that 
the veteran had insulin-dependent diabetes mellitus for three 
years and was positive for hypertension.  

In April 1998 the veteran testified at a hearing at the RO 
that he was first diagnosed with diabetes during Desert 
Storm, and about 60 days before he was due to be released 
from active duty and put back on retirement.  He indicated 
that when the diagnosis was made he was not having any 
symptoms.  He subsequently had a falling out and he had to go 
to the emergency room, and claimed this had never happened to 
him before.  He reported that after he got full-blown 
diabetes he lost 55 to 60 pounds gradually.  With regard to 
hypertension, the veteran testified that he first found out 
he had hypertension a few months after he got out of service 
and was released from active duty for Desert Storm, and that 
it was diagnosed at the Beaufort Naval Hospital.  He 
indicated that he took medication for his hypertension and 
took insulin.  

In a March 2001 statement from the veteran's private primary 
physician, Dr. Irina Borissova, it was noted that he was 
being treated for hypertension and IRDM (insulin resistant 
diabetes mellitus), type II, with possible diabetic 
peripheral neuropathy.  

Records from Dr. Borissova dated from October 2000 to March 
2002 showed that the veteran received treatment for 
hypertension, type II diabetes mellitus, and other unrelated 
medical problems.  In March 2002 the veteran had been 
counseled about the necessity of medical compliance and 
keeping follow-up appointments especially in light of his 
recently established HTN and IRDM Type II.  

Analysis

Through correspondence, the rating decision, the statement of 
the case, and a supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded VA examinations and identified relevant medical 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including hypertension and diabetes 
mellitus, which are manifest to a compensable degree within 
one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

Service medical records from the veteran's three periods of 
active duty do not show hypertension.  Moreover, there is no 
evidence of hypertension within the year after the last 
period of active duty ended in June 1991.  The first medical 
evidence of hypertension is dated in March 1998, and there is 
no competent medical evidence to link this condition to 
service.  Thus, the medical evidence shows that hypertension 
first became manifest more than a year after last active 
service (beyond the presumptive period for service 
connection).  Although the veteran has claimed that his 
hypertension is related to service and that his hypertension 
an onset in the first year after his discharge from active 
duty in June 1991, he is a layman and thus does not have 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence demonstrates that 
hypertension began many years after active duty and was not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).

Diabetes Mellitus

With regard to the veteran's diabetes mellitus, he contends 
that diabetes mellitus was diagnosed 60 days before he was 
released from active duty in 1991.  Medical records from 
Beaufort Naval Hospital, dated during his period of active 
duty in 1991 and dated in the first post-service year tend to 
show that the veteran was diagnosed with and being treated 
for diabetes mellitus at that time.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds such was the case.  Diabetes mellitus is presumed to 
have been incurred in service and the presumption is not 
rebutted.  Therefore, service connection for diabetes 
mellitus is warranted.  






ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

